Citation Nr: 1330725	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-07 772	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation, including service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1979 and from October 1981 to August 1992.  The Veteran died in May 2008 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In August 2013, in writing, prior to the promulgation of a decision in the appeal by the Board, the Appellant withdrawal her appeal of the claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant may withdraw in writing a substantive appeal at any time before the Board promulgates a decision in the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § § 20.202 and 20.204. 

In March 2010, the Appellant perfected an appeal to the Board on a claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death.

In a written statement in August 2013 and prior to the Board promulgating a decision in the appeal, the Appellant withdrew her appeal. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal of a claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 


ORDER

The appeal of the claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


